Case 2:20-bk-20007            Doc 214       Filed 02/12/20 Entered 02/12/20 12:59:58                      Desc Main
                                           Document      Page 1 of 5




                                                                               Dated: February 12th, 2020




                         IN THE UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF WEST VIRGINIA

 In re:                                                      Chapter 11

 THOMAS HEALTH SYSTEM, INC., et al.,                         Case No. 20-20007 (FWV)

          Debtors.1                                          (Jointly Administered)


                   STIPULATION AND CONSENT ORDER EXTENDING
               THE USE OF CASH COLLATERAL PENDING FINAL HEARING

          The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”), by

 their undersigned proposed counsel, file this Stipulation and Consent Order Extending the Use of

 Cash Collateral Pending Final Hearing (the “Consent Order”) and, with the consent of UMB

 Bank, as successor Trustee and Master Trustee under the Master Indenture (the “Bond Trustee”)

 and the Official Committee of Unsecured Creditors of Thomas Health Systems, Inc., et al.

 (the “Committee”), hereby represent and agree as follows:

                                                    RECITALS

          WHEREAS, on January 10, 2020 (the “Petition Date”), each of the Debtors filed a

 voluntary petition for relief under chapter 11 the Bankruptcy Code; and




 1
   The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
 Thomas Health System, Inc. (0674); Herbert J. Thomas Memorial Hospital Association (4900); Charleston Hospital,
 Inc. (2692); and THS Physician Partners, Inc. (5947).
Case 2:20-bk-20007              Doc 214      Filed 02/12/20 Entered 02/12/20 12:59:58                     Desc Main
                                            Document      Page 2 of 5


            WHEREAS, the Debtors are operating their businesses and managing their property as

 debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code; and

            WHEREAS, no request for the appointment of a trustee or examiner has been made in

 these chapter 11 cases; and

            WHEREAS, on January 29, 2020, the United States Trustee appointed the Committee;

 and

            WHEREAS, on January 13, 2020, the Debtors filed their Emergency Motion for Entry of

 Interim and Final Orders Authorizing the Debtors to Use Cash Collateral, Granting Adequate

 Protection and Scheduling a Final Hearing Thereon [Doc. No. 37] (the “Cash Collateral

 Motion”); and

            WHEREAS, on January 15, 2020, the Court entered the Interim Order (A) Authorizing

 the Use of Cash Collateral and Other Collateral, (B) Granting Adequate Protection, (C)

 Scheduling a Final Hearing and (D) Granting Related Relief [Doc. No. 89] (the “Interim

 Order”), granting the Cash Collateral Motion on an interim basis and authorizing the Debtors’

 use of Cash Collateral2 for the Interim Use Period in accordance with the terms of the Interim

 Order and the Budget; and

            WHEREAS, the Debtors’ use of Cash Collateral pursuant to the Budget is set to expire

 on February 7, 2020; and

            WHEREAS, the Final Hearing is presently scheduled for February 19, 2020 at 1:30 PM

 (Eastern Time); and

            WHEREAS, the Debtors, the Bond Trustee, and the Committee have agreed to the

 Debtors’ continued use of the Cash Collateral in accordance with the terms and conditions


 2
     Capitalized terms not otherwise defined herein shall have the same meanings ascribed to them in the Interim Order.



                                                            2
Case 2:20-bk-20007        Doc 214      Filed 02/12/20 Entered 02/12/20 12:59:58          Desc Main
                                      Document      Page 3 of 5


 of the Interim Order, and in accordance with the extended budget, attached hereto as

 Exhibit 1 (the “Extended Interim Budget”).

         NOW THEREFORE, for and in consideration of the foregoing Recitals which are

 incorporated herein by reference, and for other good and valuable consideration, the receipt and

 sufficiency of which is hereby acknowledge, and intending to be legally bound hereby, it is

 hereby STIPULATED, ORDERED, ADJUDGED, and DECREED that:

         (1)      The Interim Use Period is hereby extended through and including February 21,

 2020.

         (2)      The Debtors shall be, and hereby are, authorized to use Cash Collateral in

 accordance with the Interim Order and the Extended Interim Budget.

         (3)      Except as otherwise provided in this Consent Order and the Extended Interim

 Budget, all terms and conditions of the Interim Order shall remain in full force and effect and are

 incorporated as if fully set forth herein.

         (4)      The Court retains jurisdiction over the interpretation, implementation, and

 enforcement of this Consent Order.




                                                 3
Case 2:20-bk-20007     Doc 214     Filed 02/12/20 Entered 02/12/20 12:59:58          Desc Main
                                  Document      Page 4 of 5


 STIPULATED AND AGREED TO:



 MINTZ, LEVIN, COHN, FERRIS,                      WHITEFORD TAYLOR & PRESTON LLP
 GLOVSKY AND POPEO, P.C.
                                                  /s/ Michael J. Roeschenthaler
 /s/ Ian A. Hammel                                Michael J. Roeschenthaler (PA Id. No. 87647)
 Ian A. Hammel, Esq.                              200 First Avenue, Third Floor
 One Financial Center                             Pittsburgh, PA 15222
 Boston, Massachusetts 02111                      (412) 618-5601 Tel.
 (617) 542-6000                                   mroeschenthaler@wtplaw.com
 ihammel@mintz.com
                                                  Proposed Counsel to the Debtors and
 Counsel to UMB Bank, N.A.                        Debtors-in-Possession


 SILLS, CUMMIS & GROSS, P.C.

 /s/ Andrew H. Sherman
 Andrew H. Sherman, Esq.
 One Riverfront Plaza
 Newark, NJ 07102
 (973) 643-7000
 ASHERMAN@sillscummis.com

 Proposed Counsel to the Official Committee
 of Unsecured Creditors




                                              4
Case 2:20-bk-20007     Doc 214     Filed 02/12/20 Entered 02/12/20 12:59:58   Desc Main
                                  Document      Page 5 of 5


 Presented By:

 /s/ Brandy M. Rapp
 Brandy M. Rapp (WV Bar No. 10200)
 WHITEFORD TAYLOR & PRESTON LLP
 10 S. Jefferson Street, Suite 1110
 Roanoke, Virginia 24011
 (540) 759-3577 Tel.
 (540) 759-3567 Fax
 brapp@wtplaw.com

 Michael J. Roeschenthaler (PA Id. No. 87647)
 200 First Avenue, Third Floor
 Pittsburgh, PA 15222
 (412) 618-5601 Tel.
 mroeschenthaler@wtplaw.com

 Proposed Counsel to the Debtors and
 Debtors-in-Possession

 -AND-

 Jared M. Tully, Esq. (WV Bar No. 9444)
 FROST BROWN TODD, LLC
 500 Virginia Street East, Suite 1100
 Charleston, WV 25301
 304-345-0111 (phone)
 304-345-0115 (fax)
 jtully@fbtlaw.com

 Ronald E. Gold, Esq. (Ohio Bar No. 0061351)
 Douglas L. Lutz, Esq. (Ohio Bar No. 0064761)
 3300 Great American Tower
 301 East Fourth Street
 Cincinnati, Ohio 45202
 513-651-6800 Telephone
 513-651-6981 Facsimile
 rgold@fbtlaw.com
 dlutz@fbtlaw.com

 Proposed Local Counsel to the Debtors and
 Debtors-in-Possession




                                                5
